EDITH H. JONES, Circuit Judge,
dissenting in part:
This is a difficult and novel case as to which differences of opinion may legitimately be held. With deference, I dis*828agree with the majority’s suggestion that a federal claim preclusion rule may apply to Mrs. Frazier’s § 1983 claim, and I am uncertain whether they have properly articulated Louisiana claim preclusion law. I therefore dissent in part.
The majority write that it is not necessary to “decide whether state or federal rules of claim preclusion apply in this [case] because ... we find that neither forums’ claim preclusion rules bar Frazier’s § 1983 claim.” I dissent from the suggestion that federal claim preclusion applies.1 Although the Supreme Court has not directly spoken on the claim preclusion law that governs a § 1983 suit brought after an unreviewed state agency adjudication, I believe that the majority’s suggestion is fundamentally inconsistent with the trend of recent Supreme Court cases. I think it inescapable from these decisions that § 1983 should not be governed by a federal claim preclusion rule and a state issue preclusion rule.
In United States v. Utah Constr. & Mining Co., 384 U.S. 394, 442, 86 S.Ct. 1545, 1560, 16 L.Ed.2d 642 (1966), the Supreme Court unanimously held that the findings of the federal Advisory Board of Contract Appeals were binding on the subsequent Court of Claims proceeding. The Court referred generally to principles of res judicata and did not distinguish between issue preclusion and claim preclusion. Although this was not a § 1983 case, its holding was later applied by the Court in that context.
Interpreting the federal full faith and credit statute, 28 U.S.C. § 1738, the Supreme Court held in Allen v. McCurry, 449 U.S. 90, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) that the federal courts must apply state issue preclusion rules in § 1983 suits as long as there was a full and fair opportunity to litigate the issues actually decided in the prior state-court proceeding. The Court rejected the argument that § 1983 is a statutory exception to the full faith and credit statute. In other words, it rejected the argument that the federal rights at issue in § 1983 suits require a federal rule of preclusion. Notwithstanding the importance of the federal rights, there was no intent to override the full faith and credit statute.
In Kremer v. Chemical Constr. Corp., 456 U.S. 461, 480-81, 102 S.Ct. 1883, 1896-97, 72 L.Ed.2d 262 (1982), the Supreme Court stated that: “It is well established that judicial affirmance of an administrative determination is entitled to preclusive effect.... There is no requirement that judicial review must proceed de novo if it is to be preclusive.” Accord Holmes v. Jones, 738 F.2d 711, 713-14 (5th Cir.1984) (citing circuit precedent prior to Kremer). The Court also stated that administrative proceedings will be given issue preclusive effect as long as they satisfy minimal procedural requirements of the due process clause. 102 S.Ct. at 1897-98. Thus, it is settled that we must apply state rules of issue preclusion to a state court’s summary review of a state administrative adjudication as long as that administrative proceeding satisfies the due process clause.
In Migra v. Warren City School Dist. Bd. of Education, 465 U.S. 75, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984), the Supreme Court reasoned that “[i]f § 1983 created an exception to the general preclusive effect accorded to state-court judgments, such an exception would seem to require similar treatment of both issue preclusion and claim preclusion.” Id. 104 S.Ct. at 897 (emphasis added). The Court stated that “a variety of concerns, including notions of comity, the need to prevent vexatious litigation, and a desire to conserve judicial resources” are more important “than to ensure separate forums for federal and state claims.” 104 S.Ct. at 898. The Court noted that the plaintiff in Migra, like Frazier, was “in an offensive posture in her state-court proceeding, and could have proceeded first in federal court had she wanted to litigate her federal claim in a federal forum.” Id. at n. 7.
*829Finally, in University of Tennessee v. Elliott, 478 U.S. 788, 106 S.Ct. 3220, 92 L.Ed.2d 635 (1986), the Supreme Court stated that the full faith and credit statute “informed” their decision on a federal rule of issue preclusion regarding unreviewed state administrative findings. Relying on Utah Construction, the Court held “that when a state agency ‘acting in a judicial capacity ... resolves disputed issues of fact properly before it which the parties have had an adequate opportunity to litigate,’ federal courts must give the agency’s fact finding the same preclusive effect to which it would be entitled in the State’s courts.” 106 S.Ct. at 3227 (citation omitted). The Court pointed out that the interests identified in Utah Construction and Allen v. McCurry were “equally implicated whether fact finding is done by a federal or state agency.” The Court listed some of these interests served: avoiding the cost and vexation of repetitive litigation; the public’s interest in conserving judicial resources; and federalism (noting that “the Full Faith and Credit Clause compels the States to give preclusive effect to the administrative tribunal of a sister State”). Id. at 3226.
If the majority are correct that a federal rule of claim preclusion governs Mrs. Frazier’s successive administrative and § 1983 actions, while a state rule of issue preclusion applies as a result of Elliott, we have a most ungainly result. The majority suggest that applying state claim preclusion rules could thwart the aim of § 1983 to provide full compensation for violations of civil rights. We do not know this, however, without knowing applicable state claim preclusion rules. Here, for instance, the majority conclude (although they may err) that Louisiana’s law would not prevent Mrs. Frazier from pursuing her § 1983 damage suit after a successful administrative proceeding. I believe the general common law of preclusion would so hold on grounds that the administrative agency lacked jurisdiction to award compensatory damages. In any event, an administrative proceeding may often prove more advantageous than a damage remedy because it authorizes equitable relief such as reinstatement and is more promptly determined. Extrapolating the Supreme Court’s approach to an issue based on its previous decisions is always chancy, but here, I believe, we have more than the usual indication of a trend toward adoption of state law claim preclusion rules in § 1983 actions.
I have some additional doubts about the majority’s discussion of Louisiana preclusion law. See La.Rev.Stat.Ann. art. 13:4231 (West Supp.1987). The majority hold that claim preclusion does not apply because the LCSC had no authority to grant the relief Mrs. Frazier was awarded here. That proposition may be true, but it is not established by the case they cite, Robertson v. Popeye’s Famous Fried Chicken, 524 So.2d 97 (La.App. 4th Cir.), writ denied, 526 So.2d 802 (La.1988). Robertson held that Louisiana res judicata does not bar a plaintiff who recovered workmen’s compensation from his employer from suing a third-party tortfeasor. All three criteria for res judicata — the parties, the causes, and the thing demanded — were held different between the two lawsuits, and it was noted that Louisiana’s workers compensation law specifically preserves a claimant’s right to pursue a third-party damage action in addition to his statutory remedy. 524 So.2d 99. Here, by contrast, the district court held that Louisiana jurisprudence firmly establishes that an LCSC decision is accorded res judicata effect after the time for appeal has expired.2 Further, in Foreman v. Falgout, 503 So.2d 517 (La.App. 1st Cir.1986), the state court held that LCSC has exclusive jurisdiction over disputes involving removal and discipline of state employees, thus preempting a state tort action against his supervisors. The distinction, for res judicata purposes, between Foreman and this case eludes me. *830Consequently, I am dubious of today s ruling on Louisiana claim preclusion law.

. There is no question but that federal law applies in this § 1983 action. The only question is whether the federal common law compels the adoption of an independent federal rule of preclusion or whether it compels the application of a state rule of preclusion.


. The cases it cites, admittedly, generally deal with the Commission's exclusive jurisdiction to award equitable relief to the complaining civil servant. See, e.g., Thomas v. Dept. of Corrections, 430 So.2d 1153, 1155 (La.App. 1st Cir.), writ denied, 438 So.2d 566 (La.1983); Raborn v. La. Health & Hum. Res. Admin., 349 So.2d 903, 904 (La.App. 1st Cir.), writ granted, 351 So.2d 175 (La.1977).